DETAILED ACTION
Applicant has amended claims 1, 9-11, 15-16  in the filed amendment on 11/9/2022.  Claims 1-11, 13-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in new ground of rejection.
Applicant’s representative argued that the prior arts of the record do not teach 
re-executing the query at a subsequent point in time to update the result object;
responsive to updating a portion of the plurality of potions of the result object, updating a version number associated with the portion of the result object; 
identifying, based on a corresponding version number, a most recently updated portion of the result object 
transmitting, to the client, the updated result object including the most recently updated portion.
Examiner respectfully disagrees.
Sri teaches “re-executing the query at a subsequent point in time to update the result object” as re-executing the query at a time C after time B as a subsequent point in time to update the query result event  (paragraphs 417,962). 
In particularly, if the query system 214 receives an open-ended query, the search manager 515 can store the query results over time in the query acceleration data store 222. Query results in the query acceleration data store 222 can be updated as additional query results are obtained. In this manner, if an open-ended query is run at time B, query results may be stored from initial time A to time B. If the same open-ended query is run at time C, then the query results from the prior open-ended query can be obtained from the query acceleration data store 222 (which gives the results from time A to time B), and the query can be run from time B to time C and combined with the prior results, rather than running the entire query from time A to time C (paragraph 417). 
Lekakis teaches the claimed limitations:
“responsive to updating a portion of the plurality of portions of the result object, updating a version number associated with the portion of the result object” as responsive to updating a current version of an object e.g., object 402 (figs. 7-8) having versions (col. 4, lines 40-45)  with the modification e.g. , adding items or values to one or more fields of the current version (fig.3, col. 12, lines 48-53; col. 14, lines 13-40) ,updating a version number associated with the current version of the object that includes the field (figs. 7-8, col. 23, lines 63-67; col. 24, lines 1-30). For instance, the updated object 206 may result from merging the current object 202 and the modified object 204, and the resulting updated object 206 may be maintained in the server datastore 116 and be accessible by users 106 (col. 14, lines 35-40).
The current version of object or the field of the version of object that is added values is represented as a portion.  The object of a result (col. 14, lines 35-40) is represented as the result object;
For example, the service provider 102 updates the object in the server datastore 116 to reflect the modification, and the version incrementer increases or increments the version for that object. The version may correspond to a number, a letter, or one or more characters. Accordingly, the version can be incremented from “1” to “2”, from “b” to “c”, and so on. When a user 106 (and possibly the same user 106) seeks to access that object (e.g., the user device 108 of the user 106 sends a query for the object), the service provider 102 will return the most recent or current version of the object, which may include the most recent modification written to the server datastore 116 (col. 9, lines 1-20).
 “identifying, based on a corresponding version number, a most recently updated portion of the result object” as identifying, based on a version number, a most recently updated version e.g., object 302 or 306 of the object  as result object that includes updated portion age: 23 (col. 16, lines 40-67; col. 22, lines 34-42).  When the object 302 or 306 is identified, the updated age field: 23 is identified because the object 302 or 306 contains the updated age field:  23.
In particularly, the version of an object is identified by a value, number, character (col. 22, lines 34-42) e.g., version number (col.8, lines 35-55).  For example, the updated object 306 is the current object 302 due to the current object 302 since it has a higher version number 2 (col. 16, lines 40-67).
As shown fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract).
As discussed above, the updated age field: 23 is represented as a most recently updated portion.  The object is not result object;
 “transmitting, to the client, the updated result object including the most recently updated portion” as transmitting, to the client, the updated object as the updated result object (col. 12, lines 65-67) e.g., updated object 306 includes the most recently updated age 23 of the most recently current object 302 after changing value 22 in the age field of a version of object to  the age field: 23 (col. 16, lines 40-67; col. 25, lines 45-67).  
In particularly, as shown fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract).  The most recently updated age: 23 is represented as the most recently updated portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 11-14, 16-17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over SRIDHAR et al (or hereinafter “Sri”) (US 20210344576) in view of Lekakis et al (or hereinafter “Le”) (US 11397750) and Cairns (or hereinafter “Ca”) (US 11347933).
As to claim 1, Sri teach the claimed limitations:
“receiving, by a distributed storage system, a request from a client to execute a query with respect to data stored at the distributed storage system” as receiving, by data intake and query system of the remote distributed system, a request from a client to execute a query with respect to data stored in the query system (figs. 2, 5, 12A, paragraph 218, 229, 943).  The data intake and query system receives machine data sources and stores the data into data stores (paragraph 179);
“executing the query to produce a result object” as executing the query to produce a final result that includes one or more events  (fig. 12A, paragraphs 944-946);
“storing the result object at the distributed storage system” as storing the result event at the data intake and query system (figs. 2, 12A, paragraphs 218, 229, 392, 826);
“transmitting the result object to the client” as returning the result event to the client (paragraphs 945-946);
 “re-executing the query at a subsequent point in time to update the result object” as re-executing the query at a time C after time B as a subsequent point in time to update the query result event  (paragraphs 417,962). 
In particularly, if the query system 214 receives an open-ended query, the search manager 515 can store the query results over time in the query acceleration data store 222. Query results in the query acceleration data store 222 can be updated as additional query results are obtained. In this manner, if an open-ended query is run at time B, query results may be stored from initial time A to time B. If the same open-ended query is run at time C, then the query results from the prior open-ended query can be obtained from the query acceleration data store 222 (which gives the results from time A to time B), and the query can be run from time B to time C and combined with the prior results, rather than running the entire query from time A to time C (paragraph 417). 
Sri does not explicitly teach the claimed limitations:
wherein the result object is divided into a plurality of portions, and wherein each portion of the plurality of portions is associated with one of a plurality of version numbers;
responsive to updating a portion of the plurality of potions of the result object, updating a version number associated with the portion of the result object; 
identifying, based on a corresponding version number, a most recently updated portion of the result object 
transmitting, to the client, the updated result object including the most recently updated portion.
However, Sri teaches the claimed limitation “result object” as the result event (paragraphs 945-946).
Ca teaches the claimed limitations:
“wherein the result object is divided into a plurality of portions, and wherein each portion of the plurality of portions is associated with one of a plurality of version numbers” as at a file storage location 120, a master document 106 that has two versions 114 and 117 (fig. 1)  is divided into multiple objects 107 and 108, each object of objects 107, 108 (figs. 1-2, col. 4, lines 30-55) is associated with one of a plurality of version numbers (col. 4, lines 55-67; col. 6, lines 10-35).  Each version of versions 114, 117 that are periodically synchronized with the master document 106 is represented as result (fig. 1, col. 4, lines 45-55).  
The master document 106 of the versions 114, 117 that is created by a user (col. 1, lines 10-20; col.4, lines 12-15) is represented as result object;
“responsive to updating a portion of the plurality of potions of the result object, updating a version number associated with the portion of the result object” as when the operation history of the object 107 of the plurality of objects of the master document 106 (fig. 1) is updated, the version number of the object 107 is updated to reflect the addition of the new operation (col. 6, lines 1-15).  The updating the operation history is based on when the object 107 is updated (col. 6, lines 18-20).
The above information indicates when updating object 107, updating a version number of the object 107 of the master document 106 (col. 5, lines 44-55; col. 6, lines 1-15; col. 14, lines 30-45).  The object 107 of the plurality of objects of the master document 106 is represented as a portion of the plurality of potions of the result object.
In particularly: The version number of the object 115 may be used to determine the sequence of updates to be committed to the operation history associated with object 107 when the object 107 is updated (col. 6, lines 17-21).
At step 510, the server 104a reads the operation history of the objects to determine all of the changes that were made to the object 107 since the snapshot of the object was taken. All of the identified changes along with the object identifier are sent to user device 113a to update the version 115 of the object 107 and load the requested portion of the document at step 512 (col. 14, lines 30-45).
FIG. 1, a sync request may be periodically generated by the user device 113a to update one or both of the objects 115 and 116 that are being accessed by the user. The update is performed so that the versions of the objects that the user views reflect the latest changes made to their corresponding objects (e.g., the objects 107 and 108) by other users (col. 11, lines 10-30);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ca’s teaching to Sri’s system in order to split up document into multiple objects, only the requested objects or portions of a document may be transferred over the network, thereby reducing the amount of time needed for the transfer and further to ensure that the versions of the objects are updated, so that the user views the most recent version of the requested objects.
Lekakis teaches the claimed limitations:
“responsive to updating a portion of the plurality of portions of the result object, updating a version number associated with the portion of the result object” as responsive to updating a current version of an object e.g., object 402 (figs. 7-8) having versions (col. 4, lines 40-45)  with the modification e.g. , adding items or values to one or more fields of the current version (fig.3, col. 12, lines 48-53; col. 14, lines 13-40) ,updating a version number associated with the current version of the object that includes the field (figs. 7-8, col. 23, lines 63-67; col. 24, lines 1-30). For instance, the updated object 206 may result from merging the current object 202 and the modified object 204, and the resulting updated object 206 may be maintained in the server datastore 116 and be accessible by users 106 (col. 14, lines 35-40).
The current version of object or the field of the version of object that is added values is represented as a portion.  The object of a result (col. 14, lines 35-40) is represented as the result object;
For example, the service provider 102 updates the object in the server datastore 116 to reflect the modification, and the version incrementer increases or increments the version for that object. The version may correspond to a number, a letter, or one or more characters. Accordingly, the version can be incremented from “1” to “2”, from “b” to “c”, and so on. When a user 106 (and possibly the same user 106) seeks to access that object (e.g., the user device 108 of the user 106 sends a query for the object), the service provider 102 will return the most recent or current version of the object, which may include the most recent modification written to the server datastore 116 (col. 9, lines 1-20).
 “identifying, based on a corresponding version number, a most recently updated portion of the result object” as identifying, based on a version number, a most recently updated version e.g., object 302 or 306 of the object  as result object that includes updated portion age: 23 (col. 16, lines 40-67; col. 22, lines 34-42).  When the object 302 or 306 is identified, the updated age field: 23 is identified because the object 302 or 306 contains the updated age field:  23.
In particularly, the version of an object is identified by a value, number, character (col. 22, lines 34-42) e.g., version number (col.8, lines 35-55).  For example, the updated object 306 is the current object 302 due to the current object 302 since it has a higher version number 2 (col. 16, lines 40-67).
As shown fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract).
As discussed above, the updated age field: 23 is represented as a most recently updated portion.  The object is not result object;
 “transmitting, to the client, the updated result object including the most recently updated portion” as transmitting, to the client, the updated object as the updated result object (col. 12, lines 65-67) e.g., updated object 306 includes the most recently updated age 23 of the most recently current object 302 after changing value 22 in the age field of a version of object to  the age field: 23 (col. 16, lines 40-67; col. 25, lines 45-67).  
In particularly, as shown fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract);
The most recently updated age: 23 is represented as the most recently updated portion;
“the most recently updated portion” as the most recently updated age: 23 in the current object 302 (abstract, col. 16, lines 15-40). In particularly, as shown fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract).
“result object” as the object of a result (col. 14, lines 35-40) is represented as the result object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Le’s teaching to Sri’s system in order to prevent large amounts of data to be returned to a user and further to update the object and the version numbers/counters of the objects occurs at and by the service provider for ensuring that users have access to the most current version of the object.

As to claims 2, 17, Sri teaches the claimed limitation “wherein the result object is created by executing the query, and wherein the result object comprises data resulting from executing the query” as a final result that includes events as is created by executing the query (Sri: fig. 12B, paragraph 955, 958-959) and the final results includes one or more events having one or more values as data resulting from executing the query (Sri: paragraphs 945-946,  966).

As to claims 5, 19, Sri teaches the claimed limitation “wherein re-executing the query comprises appending new data resulting from re-executing the query to the result object or
 wherein re-executing the query to update the contents of the result object comprises appending new data resulting from re-executing the query to the result object” as the re-executing the query includes updating result data from re-executing the query to the result data and subsequent results are received, the search head 504 can add results to the first set of results (Sri: paragraphs 417, 826).

As to claims 9, 15, Sri, Le and Ca teaches the claimed limitation “wherein each portion of the plurality  of portions of the updated result object is associated with a corresponding version number that is reflective of a most recent update of a respective portion” as the result data comprise one or more events as one or more portions, each event of the one or more events is associated with timestamp or customer ID field values 1307-1309 (Sri: fig. 13B, paragraphs 965-968; Ca: figs. 1-2).  The timestamp or customer ID field value is not a corresponding version number that is reflective of a most recent update of a respective portion.  Each version of versions of object has a version number that is reflective of a most recent update of a respective field (Le: figs. 3-4; col 22, lines 54-67; col. 23, lines 1-20; Ca: figs. 1-2).  In fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (Le: col. 16, lines 15-40) or current version of object (Le: abstract).

Claim 11 has the same claimed limitation subject matter as discussed in claim 1. Thus, claim 11 is rejected under the same reason as discussed in claim 1. In addition, Sri teaches a system comprising: 
“a memory; and a processing device operatively coupled to the memory, wherein the processing device is further to” as a memory; and device coupled to the memory, the device is to (paragraph 157):
“receive, by an object-based distributed storage system, a request from a client to execute a query with respect to data stored at the distributed storage system” as receive, by data intake and query system of the remote distributed system, a request from a client to execute a query with respect to data stored in the query system (figs. 2, 5, 12A, paragraph 218, 229, 943).  The data intake and query system receives machine data sources and stores the data into data stores (paragraph 179);
“determine whether an executable code corresponding to the query is cached at the object-based distributed storage system” as determine which component to handle the request at the data intake and query system (paragraphs  234-235).  The component of the query system includes the search manger 512 or master manager 514 (paragraph 468, fig. 5) to identify search nodes 506 (fig. 5)  for handling the request (paragraphs 182, 402, 943. fig. 12A).  The component of the query system such as the search manger 512 or master manager 514 is represented as an executable code.  The search manger 512 or master manager 514 is stored in the query system 214
In particularly, upon receipt of a request or command from an external device, the gateway 215 can determine the component of the data intake and query system 108  to handle the request based on the type of request or services requested by the command. For example, if the request or command relates to (or includes) a query, the gateway 215 can determine that the command is to be sent to a component of the query system 214. As another example, if the request or command includes data, such as raw machine data, metrics, or metadata, the gateway 215 can determine that the request or command is to be sent to a component of the intake system 210 (non-limiting examples: HTTP intake point 322 or other push-based publisher 320, custom intake point 332A or other pull-based publisher 330, etc.) or indexing system 212 (non-limiting example: indexing node 404, etc.). As yet another example, if the gateway 215 determines that the request or command relates to the modification of a dataset or rule, it can communicate the command or request to the metadata catalog 221. (paragraph 234).
Determine which component  or search node(s) to handle the request at the data intake and query system indicates determine whether an executable code corresponding to the query is cached at the object-based distributed storage system.
The search node(s) or component is represented as executable code; 
 “responsive to determining that the executable code corresponding to the query is cached at the object-based distributed storage system, retrieve, from an object repository of the object-based distributed storage system, a result object associated with the executable code corresponding to the query” as responsive to identifying that search node(s) corresponding to the query, retrieve, from a common storage of the data intake and query system, results or events to produce a final result (fig. 12A, paragraphs 182, 402, 943).  The search node(s) is represented as executable code corresponding to the query is cached;
wherein the result object stored separately at the distributed storage system as the final result as the result object includes one or more events stored in data stores (fig. 2, paragraphs 179, 208)  at the data intake and query system (fig. 12, paragraphs 943-945); and 
“transmit the result object to the client” as returning the result event to the client (paragraphs 945-946);
“re-execute the query at a subsequent point in time to update contents of the result object” as re-executing the query at a time C after time B to update the query result event as the result object  (paragraphs 417,508, 962).   The query result event  include a set of one or more events, a set of one or more values obtained from the events, a subset of the values, statistics calculated based on the values, a report containing the values, a visualization (e.g., a graph or chart) generated from the values, and the like (paragraph 966).  The set of values, report containing values are represented as contents of event. 
The above information shows that  when updating the query result event having values, the values of the query result event are updated.
In particularly, if the query system 214 receives an open-ended query, the search manager 515 can store the query results over time in the query acceleration data store 222. Query results in the query acceleration data store 222 can be updated as additional query results are obtained. In this manner, if an open-ended query is run at time B, query results may be stored from initial time A to time B. If the same open-ended query is run at time C, then the query results from the prior open-ended query can be obtained from the query acceleration data store 222 (which gives the results from time A to time B), and the query can be run from time B to time C and combined with the prior results, rather than running the entire query from time A to time C (paragraph 417). 
Ca teaches the claimed limitations:
“wherein the result object is divided into a plurality of portions stored separately at the distributed storage system”  as a master document 106 that has two versions 114 and 117 (fig. 1)  is divided into multiple objects 107 and 108 stored separately at a file storage location 120 of a distributed server (fig. 1), each object of objects 107, 108 (figs. 1-2, col. 4, lines 30-55) is associated with one of a plurality of version numbers (col. 4, lines 55-67; col. 6, lines 10-35).  Each version of versions 114, 117 that are periodically synchronized with the master document 106 is represented as result (fig. 1, col. 4, lines 45-55).  
The master document 106 of the versions 114, 117 that is created by a user (col. 1, lines 10-20; col.4, lines 12-15) is represented as result object.
 “contents of the result object” as data changes of the object of the document (col. 14, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ca’s teaching to Sri’s system in order to split up document into multiple objects, only the requested objects or portions of a document may be transferred over the network, thereby reducing the amount of time needed for the transfer and further to ensure that the versions of the objects are updated, so that the user views the most recent version of the requested objects.
Le teaches the claimed limitations:
“to update contents of the result object” as updating fields that include contents of the object  (fig. 3, col. 16, lines 1-60), e.g., e.g. adding items or values to one or more fields of the current version (fig.3, col. 12, lines 48-53).  As shown in Fig. 3, in the age field: 23 and the jersey field: 24 in the current object 302 are different from the age field: 22 and the jersey field: 8 in the modified object 304 specifies that the age is 22. The fields in the modified object 304 vary from the current object 302 possibly because the user 104 is modifying or updating a prior version of the object (col. 16, lines 15-40) or current version of object (abstract).  The values of fields e.g., 22, 8 are represented as contents of the object.  The object is not the result object.
For example, the service provider 102 updates the object in the server datastore 116 to reflect the modification, and the version incrementer increases or increments the version for that object. The version may correspond to a number, a letter, or one or more characters. Accordingly, the version can be incremented from “1” to “2”, from “b” to “c”, and so on. When a user 106 (and possibly the same user 106) seeks to access that object (e.g., the user device 108 of the user 106 sends a query for the object), the service provider 102 will return the most recent or current version of the object, which may include the most recent modification written to the server datastore 116 (col. 9, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Le’s teaching to Sri’s system in order to prevent large amounts of data to be returned to a user and further to update the object and the version numbers/counters of the objects occurs at and by the service provider for ensuring that users have access to the most current version of the object.

Claim 16 has the same claimed limitation subject matter as discussed in claim 1; thus claim 16 is rejected under the same reason as discussed in claim 1.  In addition, Sri teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: (memory includes instructions that are executed by a device, cause device to: paragraph 157).

Claims 3-4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sri in view of Le and Ca and further in view of Oliner et al (or hereinafter “Oliner”) (US 20180349482).
As to claims 3, 18,  Sri does not explicitly teach the claimed limitation, wherein the query specifies a duration parameter specifying a window of time, and wherein a creation time of each data record retrieved by the query is within the window of time.  Oliner teaches a request specifies time range picker 812  (paragraphs 172-173) as  a duration parameter specifying a time range e.g., yesterday or last week and time of an event e.g., timestamp retrieved by the request is within the time window (figs. 8A-8B, paragraphs 244-245, 157, 159).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Oliner’s teaching to Sri’s system in order to  enable the user to select different sources for the events, such as by selecting specific hosts and log files, to enable a user to search for events based on a time range, to allow users to use the inverted index and fields to efficiently and quickly perform aggregation functions on field values and further to allow for efficient retrieval of the relevant events from the raw record data store.

As to claims 4, Sri teach the claimed limitation “wherein the query specifies an aggregation parameter for aggregating data retrieved by the query” as a search having criteria that specifies a field name userID may cause the system to field-search the machine data of events to identify events that have the field name UserID (paragraph 151).  The field name is not an aggregation parameter.
Sri does not explicitly teach the claimed limitation “an aggregation parameter”.  Oliner teaches the claimed limitation “wherein the query specifies an aggregation parameter for aggregating data retrieved by the query” as the query specifies  filter 1201 the top ten product names raked by price as an aggregation parameter for aggregating data retrieved by the query (fig. 12, paragraph  266). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Oliner’s teaching to Sri’s system in order to  enable the user to select different sources for the events, such as by selecting specific hosts and log files, to enable a user to search for events based on a time range, to allow users to use the inverted index and fields to efficiently and quickly perform aggregation functions on field values and further to allow for efficient retrieval of the relevant events from the raw record data store. 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sri in view of Le and Ca and further in view of  Benari et al (or hereinafter “Ben”) (US 20100332489). 
As to claim 6, Sri does not explicitly teach the claimed limitation wherein re-executing the query to update the contents of the result object comprises replacing the contents of the result object with new data resulting from re-executing the query.  
Benari teaches re-executing the query to update the contents of the result data e.g., name, IP address and status comprises replacing the contents of the result data such as name, IP address and status with new result resulting from re-executing the query (fig. 3, paragraphs 35, 31-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ben’s teaching to Sri’s system in order to reduce the amount of data being transmitted from the control server to the client and further to improve bandwidth capacity and the overall performance of the virtual machine system.

Claims 7-8, 13-14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sri in view of Le and Ca and further in view of Heim et al (or hereinafter “Heim”) (US 20130275970).
As to claims 7, 14, Sri teaches the claimed limitation “wherein the query is a SQL query” as SQL query (Sri: paragraph 959, 961).
Sri does not explicitly teach the claimed limitation “wherein the query is re- executed periodically in view of a predetermined condition”. Heim teaches the query is re-executed at scheduled time e.g., 5 seconds in view of change data or re-execution criteria as a predetermined condition (Heim: paragraph 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heim’s teaching to Sri’s system in order to provide up-to-date monitoring results in a virtual machine environment to a client and further to reduce the amount of processing and resource usage on a host controller (e.g., reduce the number of queries which need to be re-executed), thus improving the performance of the host controller.

As to claims 8, 20, Sri teach the claimed limitations:
 “compile the query into an executable code” as translate query into a command (paragraph 235).
Sri does not explicitly teach the claimed limitation: storing the executable code associated with the query; and responsive to receiving a second request to re-execute the query at the subsequent point in time, executing the executable code associated with the query at the subsequent point in time with respect to the data stored at the distributed storage system or 
wherein the processing device is further to: store the executable code associated with the query; and responsive to receiving a second request to re-execute the query at the subsequent point in time, execute the executable code associated with the query at the subsequent point in time with respect to the data stored at the distributed storage system”.
Le teaches medium store instructions associated a request (col. 5, lines 60-67; col. 6, lines 1-10) associated with a request (col. 5, lines 1-20).  Heim teaches store the previous query associated with query and responsive to a query request to re-execute the query at a subsequent point in time with data stored in the host (paragraphs 23, 30, 33, 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Le’s teaching and Heim’s teaching to Sri’s system in order to provide up-to-date monitoring results in a virtual machine environment to a client and further to reduce the amount of processing and resource usage on a host controller (e.g., reduce the number of queries which need to be re-executed), thus improving the performance of the host controller.

As to claim 13, Sri does not explicitly teach the claimed limitation “wherein the executable code corresponding to the query is cached at the object-based distributed storage system responsive to receiving a request from a second client to execute the query”.
Heim teaches the previous query as executable code corresponding to the query is stored in query result store 222 of host controller 102 of a distributed database responsive to receiving a request from a client to execute the query (paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Le’s teaching and Heim’s teaching to Sri’s system in order to provide up-to-date monitoring results in a virtual machine environment to a client and further to reduce the amount of processing and resource usage on a host controller (e.g., reduce the number of queries which need to be re-executed), thus improving the performance of the host controller.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sri in view of Le and Ca and further in view of  Zondervan et al (or hereinafter “Zondervan”) (US 7222141). 
As to claim 10, Sri and Ca teaches the claimed limitation “wherein the result object is associated with a corresponding version number of each of the plurality of portions using a mapping table” as the result data comprise one or more events as one or more portions, each event of the one or more events is associated with timestamp or customer ID field values 1307-1309 (Sri: fig. 13B, paragraphs 965-968).  The timestamp or customer ID field value is not a corresponding version number that is reflec1tive of a most recent update of a respective portion.  The document is associated with a version number of each of portions (figs. 1-2, 
Zondervan teaches the claimed limitation “wherein the result object is associated with a corresponding version number of each of the one or more portions using a mapping table” as the second database is associated with a replication identification table that includes version numbers of replicas (col. 8, lines 20-67, figs. 5A-5B) using delta table e.g., determining whether a replica identification table exists within a second database using delta table (col. 11, lines 25-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zondervan’s teaching to Sri’s system in order to enable a user to track versions of objects in a distributed system and to allow a user to store data on multiple databases and allow the user to synchronize the data across those multiple databases and further to  ensure that updates are made to the most up-to-date version of the database before they are changed. This information may be used to ensure accurate synchronization of data between the secondary database and the source database.



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169